EXHIBIT 10.2

 

GOLDEN MATRIX GROUP, INC. & N600PG,

LLC. CANCELLATION AND RELEASE AGREEMENT

 

THIS CANCELLATION AND RELEASE AGREEMENT (“Agreement”), isentered into this 20th
day of September 2016, by and between Golden Matrix Group, Inc. (formerly known
as Source Gold Corp.), (“GMGI”, “Company”), and N600PG, LLC. (“N600PG”).

 

WHEREAS, GMGI currently owes One Hundred and Two Thousand Seven Hundred Ninety
Four Dollars ($102,794) to N600PG pursuant to numerous Convertible Notes, as
described in attached Table as Schedule One. The Convertible Notes have
conversion features and carry interest rates from 8% per year.

 

WHEREAS, on or around February 22, 2016, GMGI entered into an Asset Purchase
Agreement and a subsequent change of management took place.

 

WHEREAS, the Company is in the early stages of restructuring, changing the
direction of the business the Company is engaged in, and moving the Company
forward in a positive manner.

 

WHEREAS, the Board of Directors of the Company feels it to be in the best
interest of the Company and the Shareholders to reduce the outstanding debt of
the Company incurred by the previous management.

 

WHEREAS, on September 20, 2016, N600PG agreed to cancel all of the Convertible
Notes listed on Schedule One and to release any remaining obligation the Company
may have to N600PG pursuant to those Convertible Notes in Schedule One.

 

WHEREAS, in exchange for the cancellation of the Debt listed on Schedule One,
Golden Matrix Group, Inc, will return ownership of the Company’s mining claims
held in the Company’s name.

 

THEREFORE, it is hereby agreed by both the Company, and N600PG, that the
outstanding Notes, principal and interest totaling $102,794, and owed to N600PG
pursuant to the Convertible Notes listed in Schedule One and attached to this
Agreement, by the Company, shall be cancelled, and no further obligations of the
Company, under the Notes listed in Schedule One, are contemplated.

 

FURTHER, it is agreed by both the Company and N600PG that N600PG shall release
all future claims to subsequent conversions of the Notes listed on Schedule One,
the Company will have no further obligation to N600PG under those Convertible
Notes and N600PG shall be forever barred from seeking further conversions or
claiming obligations of the Company under the Convertible Notes.

   

 



 

1


 



 

The undersigned do hereby acknowledge receipt, review, understanding and
agreement with this Cancellation and Release Agreement.

 



 

 

 

 

Anthony Goodman, President 

Golden Matrix Group, Inc.

 

Date

 

 

 

 

 

 

 

Amy Munroe Swanson Chaffe, Managing Member  

N600PG, LLC.

 

Date



   

 



 2

 



 

SCHEDULE ONE

TABLE OF CONVERTIBLE NOTES

BETWEEN GMGI & N600PG, LLC.

 

Note Holder

 

#

 

 

Amount

($)

 

 

Origination

Date

 

Interest

 Rate (%)

 

 

($) Total Principal

& Interest

 

DIRECT CAPITAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N600PG, LLC

 

50

 

 

 

99,250

 

 

04/27/16

 

 

8.00%

 

 

102,794

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

102,794

 

 

 



3

